PER CURIAM.
The appellant argues that the trial court erred in denying appellant’s motion for Judgment of Acquittal based upon the defense of entrapment as a matter of law. We disagree. Entrapment as a matter of law does not exist where police activity (1) has as its end the interruption of a specific ongoing criminal activity, and (2) utilizes means reasonably tailored to apprehend those involved in [the ongoing] criminal *777activity. Cruz v. State, 465 So.2d 516 (Fla.1985), cert. denied, 473 U.S. 905, 105 S.Ct. 3527, 87 L.Ed.2d 652 (1985). The facts of this case clearly establish that both prongs of the Cruz test were met.
AFFIRMED.
COWART and GRIFFIN, JJ., and ANTOON, J., II, Associate Judge, concur.